Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Teddy Pyatt appeals the district court’s order accepting the recommendation of the magistrate judge and denying his motion for a preliminary injunction under 42 U.S.C. § 1983 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pyatt v. Byars, No. 9:12-cv-00266-DCN-BM, 2012 WL 1535011 (D.S.C. May 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.